DETAILED ACTION
Status of Application: Claims 1-22 are present for examination at this time.  
Claims 1-2, 8-10, 14, 18-19 and 22 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-7, 11-13, 15-17, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Most of these claims get into the specifics of how exact ranges for bone angles, root structure, and length are set as criteria for the determination of a missing finger or fingers. Almost all of these claims are drafted with respect to the bones whereas the prior art speaks more to the overall hand or finger itself, not its bony substructure.This specificity was found to be narrow enough to take those dependent claims outside the prior art.  Claim 16 does not share this feature, but its specific negative limitation of not using depth information was found to be outside the prior art as the relevant references searched all used depth information. With regard to Claim 3 while the first two limitations of this claim are met by the Onen reference at ¶73 the last limitation with respect to predicted bone length versus acceptable bone length were found to be outside the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 2, 9,10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Using A Combination Of 2DAnd 3D Image Data To Determine Hand Features Information” by Onen and Krishnagiri US 20140241570 A1 (“Onen”)

With regard to claim 1, Onen discloses a processor, system (Claim 9) and method (claim 18) related to comprising:	one or more arithmetic logic units (ALUs) to determine a 3-D pose from an image 

While Onen does not disclose these features all in one embodiment Onen at ¶80 states: [0080] While the present invention has been particularly described with respect to the illustrated embodiments, it will be appreciated that various alterations, modifications and adaptations may be made based on the present disclosure, and are intended to be within the scope of the present invention. While the invention has been described in connection with what are presently considered to be the most practical and preferred embodiments, it is to be understood that the present invention is not limited to the disclosed embodiments but, on the contrary, is intended to cover various modifications and equivalent arrangements included within the scope of the appended claims.  This would apply to ¶44 where one embodiment can improve its performance by using neural processing, which is a type of artificial intelligence.  One of ordinary skill in the art knows that training models using AI can improve computation efficiency over time. Therefore it would have been obvious to one of ordinary skill in the art to combine embodiments of Onen to embrace this functionality.

With regard to claim 2, Onen discloses the processor of claim 1, wherein:	the appendage is a human hand;	and the model is a bio-mechanical model of a kinematic structure of the human hand (Onen at Figs 3-4).
With regard to claim 8, Onen discloses the processor of claim 1, wherein the 2-D image is obtained using monocular RGB camera (Onen at ¶31 where there is a single lens RGB camera).With regard to claim 10, Onen discloses the system of claim 9, wherein the kinematic model of the human appendage includes a distribution of acceptable bone length for a bone in a finger of the human appendage (Onen at ¶73 where a mean length, which becomes a defacto maximum length, is assigned to each finger);.


Claims  14, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “Using A Combination Of 2D And 3D Image Data To Determine Hand Features Information” by Onen and Krishnagiri US 20140241570 A1 (“Onen”) in view of “Methods And Apparatuses For Determining Hand Three-Dimensional Data” by Wang and Qian US 20190311190 A1 (“Wang”)

With regard to claim 14 , While Onen discloses the system of claim 9, Onen does not explicitly state that which is known in the art of communications as taught by  Wang. Wang discloses: wherein the kinematic model of the human appendage includes a distribution of acceptable joint angles for the human appendage. (Wang at ¶82)
Reasons to Combine: Onen and Wang are from similar fields of endeavor (scanning hands).  Wang is building upon 5 years of improvements since the time of Onen.  Wang at ¶¶121-123 discusses some advantages of using three dimensional criteria not only for measurement purposes but also for better positioning of the image with respect to depth. Based on this it would have been obvious to one of ordinary skill in the art who would want to improve the depth modeling of Onen to combine it with the techniques of Wang.With regard to claim 19 , While Onen discloses the method of claim 18, Onen does not explicitly state that which is known in the art of communications as taught by  Wang. Wang discloses:  wherein:	the appendage is a hand;	and the 3-D pose of the appendage includes bone lengths, bone angles, and root bone structure. (Wang 82)
Reasons to Combine: Onen and Wang are from similar fields of endeavor (scanning hands).  Wang is building upon 5 years of improvements since the time of Onen.  Wang at ¶¶121-123 discusses some advantages of using three dimensional criteria not only for measurement purposes but also for better positioning of the image with respect to depth. Based on this it would have been obvious to one of ordinary skill in the art who would want to improve the depth modeling of Onen to combine it with the techniques of Wang.
With regard to claim 22 , While Onen discloses the method of claim 18, Onen does not explicitly state that which is known in the art of communications as taught by  Wang. Wang discloses method of claim 18, wherein:	the allowable appendage structure is defined a range of root-bone angles and range of palm curvature;	and the allowable appendage poses are defined using a range of finger-bone lengths and a range of joint angles (Wang at ¶82).
Reasons to Combine: Onen and Wang are from similar fields of endeavor (scanning hands).  Wang is building upon 5 years of improvements since the time of Onen.  Wang at ¶¶121-123 discusses some advantages of using three dimensional criteria not only for measurement purposes but also for better positioning of the image with respect to depth. Based on this it would have been obvious to one of ordinary skill in the art who would want to improve the depth modeling of Onen to combine it with the techniques of Wang.





Response to Arguments
Examiner has read and considered Applicants’ arguments, and finds them to be unpersuasive.  Applicant argues at pages 7-8 of the remarks that the art doesn’t teach training a neural network, in that Oren teaches using a grid of neurons with a neural gas network, and this is not a training of a neural network.  First a neural gas network is a type of neural network.  The specific will disclose the general as a matter of claim construction and prior art applied to it.  Oren at ¶¶41-42 states the neural network learns from this process and is trained “Fourth, each neuron acts to represent a feature in a feature set, with the initial assumption to have only two features that represent the topology. Fifth, the learning process causes the number of output neurons to grow by adding a new neuron into system, when the existing neurons cannot represent a particular feature. Sixth, when more than one neuron is capable of representing a particular feature, those neurons compete for the final representation. The losing neuron is removed from the system causing the number of output neurons to shrink. This tends to happen towards the end of the learning process”  While Oren may not be training a neural network in the way Applicant wants, Oren is training a neural network in a way that reads on the broad claims.  
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642